By the COURT.
This action was brought to restrain defendants from using plaintiff’s trademark. The defendant demurred on the ground that the complaint did not state facts ■ sufficient to constitute a cause of action. The demurrer was sustained, and from the judgment rendered thereon plaintiff appealed.
On the hearing in this court the demurring parties did- not appear, nor did they file points or authorities. We are therefore not informed as to the points on which the defendants relied, further than we gather from an examination of the complaint and or the appellant’s authorities. From such examination it appears to us that the complaint was sufficient.
The judgment is therefore reversed, and the cause is remanded, with instructions to overrule the demurrer, with leave to defendants to answer.